        Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 1 of 16                     FILED
                                                                                  2020 Nov-23 PM 04:32
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

Colby Hooper,                             )
                                          )
Plaintiff,                                )
                                          )
                                            CASE NO.:
v.                                        )
                                            2:19-cv-01601-HNJ
                                          )
Midland Funding, LLC; et al.,             )
                                          )
Defendants.                               )

   DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S
 MOTION TO COMPEL DISCOVERY AND MOTION FOR SANCTIONS

      The gravamen of Plaintiff Colby Hooper’s Complaint is that Defendants

Midland Funding, LLC (“Midland Funding”) and Midland Credit Management, Inc.

(“MCM”) (collectively, “Midland”) allegedly acted improperly in a small claims

lawsuit filed against him. Specifically, Hooper alleges that Midland filed the lawsuit

without the intent to prove its claims, and subsequently obtained a default judgment

and garnished his wages even though he (purportedly) was never served. Yet,

Hooper’s current motion to compel discovery and for sanctions does not seek

discovery of any facts related to the circumstances of Midland’s lawsuit against

him—or any facts related to him at all. Instead, Hooper asks this Court to compel

testimony about other complaints against Midland (regardless of the theory or

outcome), Midland’s lawsuits against other debtors, and Midland’s litigation

strategy in other cases. Further still, Hooper asks the Court to sanction Midland for
           Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 2 of 16




its supposed “failure” to prepare its recently deposed corporate representative to

testify about those same irrelevant topics.1

       Hooper’s motion misses the mark, and this Court should deny it for at least

two straightforward reasons. First, the topics on which Hooper seeks to compel

testimony are wholly irrelevant and immaterial to the case at bar;2 thus, the Court

should not compel additional testimony. Second, Midland should not be sanctioned

because it made clear one week before the deposition (and two days after Hooper’s

deposition notice) that it objected to those topics and would not produce a witness.

Indeed, if Hooper’s counsel was concerned with those objections and refusals, he

should have engaged in a meaningful meet-and-confer process.3 He did not. Instead,

he chose to proceed with the deposition knowing the topics on which Midland was

voluntarily making a witness available. In further support of this response, Midland

states as follows:

                                 Relevant Procedural History

       1.        Hooper served his Amended Notice to Take Deposition of 30(b)(6)

Corporate Representative of Midland Funding, LLC and Midland Credit




       1
           See Doc. 28; see also Doc. 28-1 at pp. 3-5, ¶¶ 10, 12-16, 18.
       2
           See Doc. 28-1 at pp. 3-5, ¶¶ 10, 12-16, 18.
       3
        See Doc. 28-2 at pp. 7-13, ¶¶ 10, 12-16, 18; Ex. 1 at pp. 6-12, ¶¶ 10, 12-16, 18. (A copy
of MCM’s responses and objections to Hooper’s amended deposition notice is attached to this
response in opposition as Exhibit 1.)

                                                  2
           Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 3 of 16




Management, Inc. (the “amended deposition notice”) on October 28, 2020.4

Therein, Hooper noticed the deposition of Midland to take place on November 6,

2020 and further propounded eighteen requested deposition topics.5

       2.        Just two days after Hooper served his amended deposition notice,

Midland Funding and MCM served their respective responses and objections on

October 30, 2020.6

       3.        More specifically, Midland agreed to make available a corporate

witness to testify about eleven of Hooper’s eighteen propounded deposition topics.7

In fact, Midland expressly denoted that it would “designate a witness or witnesses

to testify about” specified matters for each of those eleven topics (i.e., topic nos. 1,

2, 3, 4, 5, 6, 7, 8, 9, 11, and 17).8

       4.        By contrast, Midland did not agree to “designate a witness or witnesses

to testify about” the remaining seven deposition topics at issue in Hooper’s motion

(i.e., topic nos. 10, 12, 13, 14, 15, 16, and 18). Rather, Midland served objections—

and only objections—to each of those seven topics.9



       4
           See Doc. 28 at p. 2, fn.1.
       5
           See Doc. 28-1.
       6
           See Doc. 28-2; Ex. 1.
       7
           See Doc. 28-2 at pp. 4-8, 12, ¶¶ 1-9, 11, 17; Ex. 1 at pp. 3-7, 10-11, ¶¶ 1-9, 11, 17.
       8
         Ex. 1 at pp. 3-7, 10-11, ¶¶ 1-9, 11, 17 (emphasis in original); see Doc. 28-2 at pp. 4-8, 12,
¶¶ 1-9, 11, 17.
       9
           See Ex. 1 at pp. 6-12, ¶¶ 10, 12-16, 18; see also Doc. 28-2 at pp. 7-13, ¶¶ 10, 12-16, 18.

                                                   3
       Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 4 of 16




      5.        As denoted in Midland Funding’s and MCM’s respective written

objections (and as discussed further below), Midland objected to Hooper’s topic nos.

10, 12-16, and 18 as being wholly irrelevant and immaterial to the case at bar,10

which concerns a single underlying small claims court collection lawsuit filed by

Midland Funding against Hooper—and only Hooper.

      6.        Hooper’s counsel did not meet-and-confer with Midland’s counsel to

discuss Midland’s objections, and he did not seek the Court’s involvement or

otherwise take any material action in response to Midland’s unambiguous objections

to the seven deposition topics at issue—rather, Hooper’s counsel simply proceeded

with deposing Midland’s corporate representative on November 6, 2020. Hooper

filed his subject motion three days later on November 9, 2020.11

                                            Argument

      Hooper’s motion to compel and for sanctions is legally deficient and

procedurally flawed. The seven deposition topics on which Hooper bases his

motion—i.e., topic nos. 10, 12-16, and 18—are textbook “fishing expeditions”

containing no relevance to the claims in this lawsuit. As such, Midland appropriately

and unambiguously objected to producing a corporate deponent to testify about those

topics. And not only were Midland’s objections to those seven topics well-founded,


      10
           See Doc. 28-2 at pp. 7-13, ¶¶ 10, 12-16, 18; Ex. 1 at pp. 6-12, ¶¶ 10, 12-16, 18.
      11
           See Doc. 28.

                                                  4
        Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 5 of 16




but Midland also served its objections on Hooper in near immediate fashion. Thus,

the ball was in Hooper’s court to meet-and-confer with Midland prior to the

deposition if he had an issue with Midland’s objections, but he failed to do so.

Accordingly, Hooper’s motion to compel and for sanctions should be denied.

I.    Midland appropriately objected to producing a corporate witness to
      testify about Hooper’s irrelevant and unreasonable deposition topics.

      The case at bar concerns—and solely concerns—an underlying debt collection

lawsuit filed by Midland Funding against Hooper in Alabama small claims court.12

Indeed, Hooper’s Complaint asserts that Midland violated the Fair Debt Collection

Practices Act (the “FDCPA”), and likewise includes various state law claims against

Midland, based on the allegations that: 1) Midland did not intend to prove its state

court collection lawsuit claims against him; and 2) Midland obtained an “improper”

judgment and thereafter instituted an unlawful garnishment proceeding against him

in that collection action.13

      Nonetheless, in the seven deposition topics at issue, Hooper sought testimony

from Midland about matters completely beyond the subjects of either his sued-upon

account or what happened in the underlying collection action.14 More specifically,




      12
           See, e.g., Doc. 1; see also, e.g., Doc. 18 at p. 5.
      13
           Id.
      14
           See Doc. 28-1 at pp. 3-5, ¶¶ 10, 12-16, 18.

                                                    5
          Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 6 of 16




Hooper propounded the following seven deposition topics at issue, none of which

pertains to what actually took place relative to Hooper:

               “The history, specific details, and resolution of any formal and informal
                consumer-initiated complaints, Better Business Bureau Complaints,
                lawsuits, regulatory actions, claims, litigations, mediations,
                arbitrations, Commerce department actions, or other actions, legal or
                otherwise, connected to or arising out of [Midland]’s consumer debt
                collection activities[;]

               “The number of state court lawsuits filed by Midland against consumers
                for debt collection purposes in the State of Alabama between May 2016
                and May 2017[;]

               “The number of times a live witness was brought to any trial in any
                state court trial in Alabama between July 2018 and July 2019[;]

               “The number of times any state court in the State of Alabama found in
                favor of Midland after a trial involving debt collection[;]

               “The number of trials involving Midland in the courts of the State of
                Alabama between July 2018 and July 2019[;]

               “The number of default judgments entered in favor of Midland and
                against consumers in the State of Alabama between 7/3/2016 and
                7/3/2017[; and]

               “The nature and existence of any consent decree or regulatory order
                from the Consumer Finance Protection Bureau or any state that enjoins
                or prohibits Midland from using private process servers to serve
                complaints or that concerns any requirement that Midland bring a
                witness from Midland to trial or that concerns the nature and type of
                documents required of Midland in order to initiate, maintain or try any
                action against consumers for debt collection purposes.”15




      15
           Doc. 28-1 at pp. 3-5, ¶¶ 10, 12-16, 18.

                                                 6
        Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 7 of 16




In turn, Midland flatly objected to each of these seven deposition topics on grounds

of irrelevance, immateriality, over-breadth, undue burden, unreasonableness, public

availability, and/or conflict with Federal Rule of Evidence 404.16

      Midland’s objections are well-founded and otherwise proper as a matter of

law. Issues regarding lawsuits, complaints, or matters concerning individuals other

than Hooper are not relevant to his FDCPA and related state law claims in this action.

Simply stated, this “Court should consider [Midland]’s [alleged] noncompliance as

to . . . [Hooper] only, and not to others who may have been subject to [Midland]’s

[alleged] noncompliance.” Powell v. Computer Credit, Inc., 975 F.Supp. 1034, 1039

(S.D. Ohio 1997). See Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990, 1000-

01 (11th Cir. 2020) (holding that plaintiff-consumers lacked Article III standing to

maintain their FDCPA claims against defendant-debt collector based on debt

collection letters that may have been misleading to other consumers but did not

mislead plaintiffs themselves).

      In regard to his FDCPA claim, and as supposed support of his argument that

he should be able to force Midland’s corporate deponent to testify about matters and

issues unrelated to the case at bar, Hooper first cites to section 1692k(b)(1) of the

FDCPA,17 which provides that “[i]n determining the amount of liability in any action


      16
           See Doc. 28-2 at pp. 7-13, ¶¶ 10, 12-16, 18; Ex. 1 at pp. 6-12, ¶¶ 10, 12-16, 18.
      17
           See Doc. 28 at p. 5, ¶ 10.

                                                  7
         Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 8 of 16




under [15 U.S.C. § 1692k](a), the court shall consider, among other relevant factors

. . . the frequency and persistence of noncompliance by the debt collector, the nature

of such noncompliance, and the extent to which such noncompliance was

intentional[.]” 15 U.S.C. § 1692k(b)(1). However, Hooper’s argument falls flat, as

an alleged “‘frequency and persistence of noncompliance’ does not pertain to actions

taken by a debt collector in other cases[.]” Dewey v. Assocs. Collectors, Inc., 927

F.Supp. 1172, 1175 (W.D. Wis. 1996) (emphasis added). See, e.g., Grubbs v.

Andrews & Cox, P.C., No. 1:13-cv-1936-WTL-MJD, 2015 WL 5613325, *3 (S.D.

Ind. Sept. 22, 2015) (holding that section 1692k(b)(1) “pertains to [plaintiff]

himself and not all consumers”) (emphasis added).18

       Hooper relatedly posits that the deposition topics at issue are proper because

he “must . . . counter [Midland]’s bona fide error defense.”19 Again, though, his

contention is deflated by the law. See, e.g., Cusumano, 1998 WL 67833 at *3

(“Finally, the Magistrate Judge determined that the evidence regarding litigation and

administrative actions against [the defendant-debt collector] for its collection

       18
            See also, e.g., Donnelly v. NCO Fin. Sys., Inc., 263 F.R.D. 500, 506 (N.D. Ill. 2009)
(finding “that ‘[t]here is nothing in the clear language of the FDCPA which suggests that—in an
individual action, as opposed to a class action—a court looks to the debt collector’s practices
regarding persons other than the plaintiff in determining the ‘frequency and persistence of
noncompliance’’”) (quoting Cusumano v. NRB, Inc., No. 96 C 6876, 1998 WL 673833, *2 (N.D.
Ill. Sept. 23, 1998)) (bracketed text supplied by court); Richard v. Oak Tree Group, Inc., No. 1:06-
cv-362, 2008 WL 5060319, *8-9 (W.D. Mich. Nov. 21, 2008) (holding that the “frequency and
persistence of non-compliance” does not include a debt collector’s action with respect to non-
parties) (emphasis added).
       19
            Doc. 28 at p. 5, ¶ 10.

                                                 8
        Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 9 of 16




activities was irrelevant to rebut [the defendant]’s expected bona fide error defense.

See 15 U.S.C. § 1692k(c). Again, the [plaintiffs] do not persuasively explain how

[the defendant]’s actions with respect to others would tend to prove whether [the

defendant] did or did not make a bona fide error in its actions with respect to the

[plaintiffs].”) (upholding denials of plaintiffs’ motions to compel discovery)

(internal citation supplied by court) (emphasis added).

      In turn, federal courts from across the nation have denied FDCPA plaintiff-

debtors’ motions to compel discovery relating to defendant-debt collectors’ alleged

conduct regarding other debtors and/or lawsuits. See, e.g., Walters v. Perdue,

Brandon, Fielder, Collins & Mott, LLP, No. A-17-cv-1020-LY, 2018 WL 3433282,

*2 (W.D. Tex. July 16, 2018) (denying plaintiff’s motion to compel the production

of information regarding other debtors as an impermissible “fishing expedition”)

(emphasis added); Nicander v. Hecker, No. C07-05838 JF (HRL), 2009 WL

5084087, *2 (N.D. Cal. Dec. 21, 2009) (denying plaintiff’s motion to compel

defendant-debt collector to respond to discovery requests regarding defendant’s

“collection letter practices as to other debtors”) (emphasis added); Cusumano,

1998 WL 673833 at *2-3 (denying plaintiffs’ motion to compel production of

information about other litigation concerning collection practices).20


      20
          See also, e.g., Peters v. Roberts Markel, PC, No. 11-00331 SOM/KSC, 2012 WL
2190563, *10 (D. Hawai’i June 13, 2012) (“No matter what, relief under the FDCPA is
available only to a person who sustains damage through a debt collector’s violation of the

                                            9
        Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 10 of 16




       Turning next to his state law claims, Hooper similarly claims that Midland

should produce a witness to testify about deposition topic nos. 10, 12-16, and 18 for

two reasons: 1) his “malicious prosecution and abuse of process claims also require

proof of malice and willfulness[;]”21 and 2) his supposed “entitlement to punitive

damages depends on a showing of reprehensibility.”22 As an initial matter, Hooper

tellingly offers no legal authority whatsoever in support of his argument regarding

“proof of malice and willfulness.” Going further, his motion seeks the production

of inadmissible character evidence—i.e., because Hooper knows he cannot

demonstrate that Midland acted maliciously or otherwise wrongfully towards

himself, he now seeks to pan for “evidence” that Midland supposedly acted

maliciously or otherwise wrongfully towards others. That is impermissible as a

matter of evidentiary law. See FED. R. EVID. 404 cmt. (“The Rule has been amended

to clarify that in a civil case evidence of a person’s character is never admissible to

prove that the person acted in conformity with the character trait.”) (citing cases);

see also ALA. R. EVID. 404 cmt. (citing cases).

       The case of Mobile White Autocar Co., Inc. v. Puckett, 394 So. 2d 39 (Ala.

Civ. App. 1981) is instructive. There, the plaintiff-purchaser sued the defendant-


FDCPA ‘with respect to’ that very person. 15 U.S.C. § 1692k(a). When a debt collector violates
the FDCPA with respect to someone else, the FDCPA does not provide for claims by others.”)
(internal citation supplied by court) (emphasis added).
       21
            Doc. 28 at p. 5, ¶ 10.
       22
            Id.

                                             10
       Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 11 of 16




truck dealer, claiming that the defendant made “false representations in the sale of a

tractor-truck in 1975 to the plaintiff, the negligent repair of the truck[,] and the

breach of an implied warranty as to repairs made.” 394 So. 2d at 39. “Prior to

offering the deposition of their former used truck manager, the defendant made an

oral motion in limine as to some five pages of the cross-examination portion of the

deposition pertaining to the salesman’s prior acts of misrepresentation in the sale of

trucks”—including in regard to prior “misrepresentation lawsuits.” Id. at 39-40.

The trial court overruled the defendant’s motion, and a judgment was entered against

the defendant following the trial. See id. at 40.

      On review, the Alabama Court of Civil Appeals initially decreed that “the

evidence [of the defendant’s prior misrepresentations and prior misrepresentation

lawsuits] could not be introduced to show fraud, motive, scheme[,] or intent[.]”

Puckett, 394 So. 2d at 40. The appellate court further ruled that the evidence of the

defendant’s prior conduct and prior litigation would not be admissible under any

circumstance, finding that “[t]he [deposition] question which elicited the

irresponsive answer was itself objectionable, for it is immaterial in this case as

to whether the witness had been previously involved in other misrepresentation

cases.” Id. at 41 (emphases added). The Court of Civil Appeals thus held “that the

trial court should have granted the defendant’s motion in limine thereby sustaining

their objection to the presentation of such evidence to the jury[,]” reversing and


                                          11
       Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 12 of 16




remanding the lower court’s decision. Id. As such, not only does Hooper here fail

to support his “proof of malice and willfulness” argument with any authority, his

argument actually runs afoul of settled law. See, e.g., Puckett, 394 So. 2d at 40-41;

FED. R. EVID. 404(b); see also ALA. R. EVID. 404(b).

      Hooper’s related “state law claims” argument based on punitive damages

fails, as well. In support of this argument, Hooper cites a single case: State Farm

Mutual Automobile Insurance Co. v. Campbell, 538 U.S. 408 (2003).23 However,

Campbell actually cuts against Hooper’s position, in that the United States Supreme

Court there reversed and remanded the underlying punitive damages award in large

part because that award wrongfully and unlawfully “condemned [the defendant] for

its nationwide policies rather than for the conduct directed toward the

[plaintiffs].” 538 U.S. at 420 (emphasis added). In other words, Campbell does not

open the door to irrelevant discovery regarding a defendant’s conduct involving non-

parties simply because a plaintiff is seeking an award of punitive damages—quite

the opposite, Campbell cautions against opening that door.

      Midland’s objections to Hooper’s deposition topic nos. 10, 12-16, and 18 are

in accord with the law, and Hooper is not entitled to conduct a “fishing expedition”

on matters completely devoid of relevance to what is at issue in this case. The Court

should deny Hooper’s motion to compel additional deposition testimony.


      23
           Doc. 28 at p. 5, ¶ 10.

                                         12
        Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 13 of 16




II.    Midland followed proper procedure by timely objecting to those certain
       irrelevant deposition topics proposed by Hooper.

       As noted above, Midland Funding and MCM promptly served their respective

responses and objections to Hooper’s amended deposition notice; therein, Midland

agreed to put-up a corporate deponent to testify about Hooper’s deposition topic nos.

1-9, 11, and 17—but flatly and unequivocally objected to doing so in regard to topic

nos. 10, 12-16, and 18.24 In response, Hooper did not engage in any sort of

meaningful “meet-and-confer” session with Midland.25 (Rather, he simply moved

forward with deposing Midland’s corporate representative on November 6, 2020.)

In sum, Midland followed the “proper means” of applicable procedure in responding

to—and objecting to—Hooper’s amended deposition notice:

       When a party objects to the scope of a 30(b)(6) deposition notice, courts
       have found that the proper means for raising the dispute is by timely
       serving those objections upon the opposing party in advance of the
       deposition, not by filing a motion for protective order seeking
       anticipatory review before the deposition. See King v. Pratt & Whitney,
       161 F.R.D. 475 (S.D. Fla. 1995); New World Network Ltd. v. M/V

       24
            See Doc. 28-2; Ex. 1.
       25
           In fact, the only step even arguably taken by Hooper in response to receiving Midland’s
objections did not take place until the eve of the deposition. More specifically, at 4:26 p.m. on
November 5, 2020 (i.e., late afternoon on the day before the deposition of Midland’s corporate
representative), Hooper’s counsel called the undersigned counsel for Midland to discuss the
logistics of conducting the deposition via Zoom. At the tail-end of the phone conversation,
Hooper’s counsel added that he felt Hooper was entitled to question Midland’s deponent on the
deposition topics to which Midland had objected. However, Hooper’s counsel did not seek a
compromise as to Midland’s objections or otherwise offer to more narrowly tailor any of the seven
deposition topics in dispute. Instead, the parties’ respective counsels both acknowledged that
Hooper ultimately might seek the Court’s involvement on this front—which, of course,
underscores the fact that Hooper knew full well that Midland would not be producing a witness to
testify as to his deposition topic nos. 10, 12-16, and 18.

                                               13
       Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 14 of 16




      Norwegian Sea, No. 05-22916 CIV, 2007 WL 1068124, at *5 (S.D. Fla.
      Apr. 6, 2007). The “better procedure” is for the corporate deponent
      to object to the designation and give notice to the requesting party
      of those objections, so that the requesting party has the opportunity to
      reconsider its position, narrow the scope of the topic, or otherwise stand
      on its position and seek to compel additional answers, if necessary,
      following the deposition.

Kaplan v. Nautilus Ins. Co., No. 14-cv-24453-KING/LOUIS, 2018 WL 6445886, *1

(S.D. Fla. Sept. 17, 2018) (internal citations supplied by court) (emphasis added).

      Moreover, the three cases cited by Hooper as purported support for his request

for the imposition of sanctions against Midland26 are completely distinguishable

from this case. In QBE Insurance Corp. v. Jorda Enterprises, 277 F.R.D. 676 (S.D.

Fla. 2012), the court sanctioned the plaintiff for failing to provide a corporate

deponent in response to the defendant’s Rule 30(b)(6) deposition notice because—

unlike Midland here—the plaintiff there “did not object to any of the 12 non-ESI

[deposition] topics [at issue.]” 277 F.R.D. at 682. In Sciarretta v. Lincoln National

Life Insurance Co., 778 F.3d 1205 (11th Cir. 2015), the court sanctioned the

defendant-life insurance company in order to prevent the defendant from

“convert[ing] the investigation into its admitted criminal behavior into a stroke of

good luck”—i.e., the Sciarretta court had to resort to sanctioning the defendant in

order to ward-off “the long-disallowed use of the Fifth Amendment as both a sword

and a shield.” 778 F.3d at 1213. Obviously, such issues of criminality and a


      26
           See Doc. 28 at p. 6, ¶¶ 13-14.

                                            14
       Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 15 of 16




manipulation of the Fifth Amendment are not present in the case at bar. Finally, in

Black Horse Lane Associates, L.P. v. Dow Chemical Corp., 228 F.3d 275 (3d Cir.

2000), the court sanctioned the appellants because, among other reasons, their

designated corporate deponent—despite being a licensed attorney for over thirty

years—claimed to have no recollection of seeing or signing an agreement that he

indisputably had signed and further “claimed that he was unaware that he was

appellants’ designated Rule 30(b)(6) representative, did not know what the phrase

‘Rule 30(b)(6) representative’ meant, and was not familiar with Rule 30(b)(6) or

what it required him to do[,] . . . and later stated clearly that he had not bothered to

read [the notice of his deposition] at all.” 228 F.3d at 305. Unlike the deponent in

Black Horse Lane Associates, L.P., Midland’s corporate representative was

forthright and otherwise exhibited the utmost professionalism at his deposition, and

Hooper has not asserted—and cannot assert—anything to the contrary.

      Given that Midland’s actions were lockstep with proper procedure in terms of

responding and objecting to a Rule 30(b)(6) notice of deposition, it is axiomatic that

Hooper’s request for the imposition of sanctions against Midland has no merit.

Thus, the Court should deny Hooper’s request for the imposition of sanctions.

                                     Conclusion

      Pursuant to the above, Midland respectfully requests that this Court enter an

order denying Hooper’s motion to compel discovery and motion for sanctions.


                                          15
       Case 2:19-cv-01601-HNJ Document 30 Filed 11/23/20 Page 16 of 16




      Date: November 23, 2020

                                     /s/ Thomas R. DeBray, Jr.
                                     One of the Attorneys for Defendants

 OF COUNSEL:

 Jason B. Tompkins
 Thomas R. DeBray, Jr.
 Balch & Bingham LLP
 Post Office Box 306
 Birmingham, Alabama 35201-0306



                        CERTIFICATE OF SERVICE

      I hereby certify that the foregoing and attached have been filed on this the
23rd day of November, 2020, via CM/ECF, which will electronically notify the
following counsel of record:

John C. Hubbard
JOHN C. HUBBARD, LLC
Post Office Box 953
Birmingham, Alabama 35201

W. Whitney Seals
COCHURN & SEALS, LLC
Post Office Box 10448
Birmingham, Alabama 35202-0448

                                     /s/ Thomas R. DeBray, Jr.
                                     Of Counsel




                                       16
